BELCHER, Judge.
The conviction is for the felony offense of driving while intoxicated as defined by Art. 802b, Vernon’s Ann.P.C.; the punishment, one year in the penitentiary.
The alleged prior conviction was properly shown.
It is undisputed that the appellant was driving an automobile upon a public highway at the time and place alleged.
Two officers testified that they saw the appellant immediately after he had stopped his automobile, observed him walk and heard him talk, smelled the odor of alcohol on his breath, and expressed the opinion that he was then intoxicated.
Robert S. Crawford, chemist and toxicologist, Texas Department of Public Safety, testified that the specimen of appellant’s *387blood, which had been obtained with appellant’s consent and which was properly identified, contained an alcoholic concentration of .27 per cent by weight. He further expressed the opinion that any person having such a concentration of alcohol in his blood would be intoxicated.
Appellant testified in his own behalf, stating that he drank some whiskey the previous night and had drunk two beers several hours before his arrest, but that he was not intoxicated.
There are no bills of exception and no exception to the court’s charge.
The jury resolved the disputed issue of appellant’s intoxication against him, and we find the evidence sufficient to support their verdict.
The judgment is affirmed.
Opinion approved by the Court.